Citation Nr: 1205475	
Decision Date: 02/13/12    Archive Date: 02/23/12

DOCKET NO.  07-39 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin



THE ISSUE

Entitlement to service connection for actinic keratosis and basal cell carcinoma (previously characterized as a "skin disorder").



WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Mainelli, Counsel



INTRODUCTION

The Veteran had verified active service from January 1986 to November 2004.  He also apparently had many years of additional service in the Army Reserve. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from a March 2007 RO rating decision that denied service connection for a skin disorder (actinic keratosis).  The Veteran provided testimony at a personal hearing at the RO in March 2008.  In November 2009, the Veteran testified at a Travel Board hearing at the RO.

In January 2010, the Board remanded the claim to the RO, via the Appeals Management Center (AMC) in Washington, D.C., for further evidentiary development. 


FINDING OF FACT

The Veteran's actinic keratosis first manifested during active service; his basal cell carcinoma results from sun exposure during active service.


CONCLUSION OF LAW

The criteria for service connection for actinic keratosis and basal cell carcinoma have been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for a recurrent lesion on his forehead that has required several biopsies returning diagnoses of actinic keratosis.  More recently, a recurrence of this lesion on the same spot was excised and returned a biopsy diagnosis of basal cell carcinoma.  He alleges that this lesion first manifested during active service, which he had attributed to friction from wearing a beret.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

A disease must be shown to be of a chronic nature in service, or if not chronic, then seen in service with continuity of symptomatology demonstrated after discharge from service.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494- 97 (1997).  Disorders diagnosed after discharge may still be service-connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service. 38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

A malignant tumor may be presumed to have been incurred in service if manifest to a compensable degree within one year from discharge from service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307 are also satisfied.  38 U.S.C.A. § 1112, 1113; 38 C.F.R. § 3.309(a).

The claimant bears the burden of presenting and supporting his/her claim for benefits.  38 U.S.C.A. § 5107(a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  In its evaluation, the Board shall consider all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id.  Another way stated, VA has an equipoise standard akin to the rule in baseball that "the tie goes to the runner."  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Notably, the benefit of the doubt doctrine is not applicable based on pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

A lay claimant is competent to provide testimony concerning factual matters of which he or she has first hand knowledge (i.e., reporting something seen, sensed or experienced).  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Under certain circumstances, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

In Barr, the Court emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.

However, there are clearly limitations regarding the competence of a lay claimant to speak to certain matters, such as those involving medical diagnosis and etiology.  See Jandreau, 492 F.3d at 1377 (Fed. Cir. 2007) (noting that a layperson not competent to diagnose a form of cancer).  As reflected in Fed.R.Evid 701, a lay witness testimony in the form of opinions or inferences which are (a) rationally based on the perception of the witness and (b) helpful to a clear understanding of the witness' testimony or the determination of a fact in issue.  Otherwise, in matters involving scientific, technical or other specialized knowledge, Fed.R.Evid 702 requires that an opinion be provided by a witness qualified as an expert by knowledge, skill, experience, training or education. 

The Board finds that this case may be briefly summarized.  The Veteran had verified active service from January 1986 to November 2004.  His pre-service medical records are significant only for the notation of several probable lipomas in the upper quadrant abdominal wall.  Otherwise, he is presumed to have entered service absent any other skin disorder.  38 U.S.C.A. § 1111.

The Veteran's service treatment records (STRs) for his period of active service first reflect treatment for a fibrous papule on left nose in December 1995.  He reported irritation of this lesion following sun exposure in the field.  He was first diagnosed with actinic keratosis involving the nose in September 1997.  He was identified as manifesting seborrheic keratoses and several melanotic nevi in January 1998.  At that time, the Veteran was advised to wear sunscreen.

In July 2006, the Veteran submitted a statement to VA wherein he described a non-healing forehead abrasion on his forehead which had been present the last 4 years of his active service.  He attributed this lesion to wearing the Army black beret.  He described a slight but clearly visible scar.

Thereafter, the Veteran submitted his private medical records which included an October 2006 examination report which described a 1 cm flat, erythematous, scaled lesion consistent with actinic keratosis.  A June 2008 dermatology evaluation included the Veteran's report of a non-healing forehead lesion which had been present "for about 6 years."  A biopsy specimen returned a diagnosis of basal cell carcinoma requiring a Mohs excision.  In May 2009, the Veteran underwent another Mohs excision of basal cell carcinoma involving the left lower paranasal area.

In August 2010, a VA examiner found that the Veteran showed evidence of sun damage over his body, which included actinic damage and actinic keratoses with a history of multiple skin cancers.  In an addendum dated September 2010, the VA examiner stated that it would be mere speculation to state that the Veteran's skin cancers resulting in surgery were due to military service.  The examiner, however, did not state why it would be speculative to provide such an answer.

As reflected in the STRs, the Veteran was first diagnosed with actinic keratosis during active military service.  The Veteran has described the forehead lesion in question as being present for the last 4 years of his active service.  The Veteran is clearly competent to describe the outward manifestation of a non-healing skin lesion on a visible part of his body.  His testimony is consistent with his medical records in 2006, wherein he described the presence of the non-healing lesion for the last 6 years.  Furthermore, the Board has no reason to doubt this testimony provided by an individual who previously held a position of public trust as an Inspector General.  As such, service connection for the forehead lesion of actinic keratosis is clearly warranted based upon first being manifest during active service.  38 U.S.C.A. § 1110.

The Board next observes that actinic keratosis is recognized as a potential pre-cancerous lesion.  It is also described by the VA examiner as resulting from sun damage.  The record reflects the onset of actinic keratosis in service, advisements in service for the Veteran to take sunprotective measures, and that the non-healing forehead lesion which started in service ultimately transformed into basal cell carcinoma.  On this record, the Board resolves reasonable doubt in favor of the Veteran and finds that his basal cell carcinoma results from sun exposure during active service.  38 U.S.C.A. § 5107.

In sum, the Board finds that the Veteran's actinic keratosis first manifested during active service, and that his basal cell carcinoma results from sun exposure during active service.  The appeal is granted.

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  In this case, the Board is granting in full the benefits sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.



ORDER

Service connection for actinic keratosis and basal cell carcinoma is granted.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


